Title: To James Madison from Turell Tufts, 28 January 1808
From: Tufts, Turell
To: Madison, James



Sir,
Surinam 28 Jany. 1808

The Barque Pacific being under way I have rowed on board to inform you that the Mail Boat has this moment arrived from Barbados & brought papers & Letters that 30 (exactly) American Vessells are Embargoed there, and all others that arrive there will be Embargoed, as retaliative of the Embargo in the United States.  I am in doubt whether this Vessel I am on board of, will not be Stopped.  If not, this will probably be the only Information you will receive of the Embargo at Bds. as from the politics of the Govt. here, it will probably follow the Conduct of Barbados.  I will add that the Embargo at Bds is ordered only with the view of detaining the Provisions there.  Yet, it is probable it will be Continued, in Consequence of circumstances that most probably will follow.  If this Vessell is not stopped she is probably the last that will be Permitted until an Mail Boat Arrives from Barbados with advice on the subject as that is Head Quarters.  The News here is certain that the Danish & Swedish Islands are taken by the British, & that Russia & Sweden have declared war against England.  Of these facts you may depend.  This Colony is furnished with Fish of All sorts for 6 months.  In regard to Flour & Salt Provisions, not 3 months.  Though Engld is probably able to furnish the Salt provisions, she cannot the Flour.  I have not time to add, More than wishing Success to our Country whatever may be the issue of the Embargo Peace or War.  Most Respectfully

T. TuftsConsul USA


